DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
 
Formal Matters
Applicant’s response and amendments to the claims, filed 2/10/2021, are acknowledged and entered.  
Claim 3 has been cancelled by Applicant.  Claims 18-25 have been newly added.
Claims 1-2 and 4-25 are pending and under examination.

Response to Arguments
Any previous rejections and/or objections to claim 3 are withdrawn as being moot in light of Applicant’s cancellation of the claims.
Applicant’s arguments, filed 2/10/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 2/10/2021.  The Examiner has considered the references cited therein to the extent that each is a proper citation.  
Lined-through references are already of record, having been cited by the Examiner in the Notice of References Cited mailed 11/10/2020.
Please see the attached USPTO Form 1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 4-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over ZELDIS (US 2004/0029832 A1; Published Feb. 12, 2004) and RAJKUMAR ET AL. (Blood, 2005, vol. 106, no. 13, pages 4050-4053) in view of DRACH ET AL. (Blood, November 16, 2002, vol. 100, no. 11, pp. Abstract No. 606) and KAUFMANN ET AL. (Blood, 2004, vol. 104, no. 8, pages 2269-2271).

Claimed Invention
Amended claims 1 and 14 are representative and reproduced below:

    PNG
    media_image1.png
    209
    685
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    267
    682
    media_image2.png
    Greyscale

3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione is also referred to in the art as Lenalinomide, Revlimid™, Revimid™, and CC-5013.

    PNG
    media_image3.png
    88
    592
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    447
    573
    media_image4.png
    Greyscale

The instant claims encompass treating mantle cell lymphoma in a patient comprising administering from about 5 mg to about 50 mg of 3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione (i.e., Lenalinomid/Revlimid/Revimid/CC-5013) per day in cycles of daily administration for a period of time followed by a period of rest alone (Claim 1 and claims dependent therefrom) or in combination with a second active agent, which may be any anticancer agent (Claim 14 and claims dependent therefrom).

Teachings of ZELDIS
Zeldis teaches methods of treating, preventing, and/or managing cancer comprising administration of an immunomodulatory compound alone or in combination with a second active ingredient.  See Abstract.

    PNG
    media_image5.png
    185
    288
    media_image5.png
    Greyscale

The instantly claimed 3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione (i.e., Lenalinomid; Revlimid™; Revimid™) is disclosed as a preferred compound of the invention.  See page 2, [0016]; Fig. 1; page 3; [0034]; page 4, [0037]; page 5, [0081] to page 6, [0082].

    PNG
    media_image6.png
    158
    285
    media_image6.png
    Greyscale

With regard to cancers intended to be treated by the disclosed methods of Zeldis, Zeldis teaches that the term "cancer" includes, but is not limited to solid tumors and blood born tumors such as cancers of the lymph nodes and non-Hodgkin's lymphoma.  See page 9, [0107].
As per Claim 2, Zeldis teaches that in another embodiment, the cancer is refractory or resistant to chemotherapy or radiation; in particular, refractory to thalidomide.  See page 10, [0107].
Zeldis teaches that an immunomodulatory compound is administered alone or in combination with a second active ingredient such as vinblastine or fludarabine to patients with "various types of lymphoma”, including, but not limited to, Hodgkin’s lymphoma, non-Hodgkin’s lymphoma, cutaneous T-Cell lymphoma, cutaneous B-Cell lymphoma, diffuse large B-Cell lymphoma or relapsed or refractory low grade follicular lymphoma.  See page 12, [0139].
As per Claims 1-2, 4-5, and 14, Zeldis teaches that the dose of Revimid™ may be administered in an amount of 5 to 25 mg per day, or alternatively from about 10 to about 50 mg every other day (page 10, [0113]) or initially in an amount of 5 mg/day escalated every week to 10, 20, 25, 30, and 50 mg/day (page 10, [0114]).  
As per Claims 6-8, Zeldis teaches that various immunomodulatory compounds of the invention contain one or more chiral centers and that the invention encompasses the use of stereomerically pure forms of such compounds as well as the use of mixtures of those forms.  See page 6, [0088].  
As per Claims 9-10, Zeldis teaches oral administration (page 10, [0113]; page 14, [0178]) by administration of the disclosed compounds in the form of tablets and capsules (page 14, [0178]; page 16, [0190]).
As per Claims 1, 11-12, 14, 18-22, and 24-25, cycling therapy is disclosed by Zeldis wherein he describes administration of Revimid™ in amount of about 5, 10, or 25 mg/day, preferably about 10 mg/day for three to four weeks (i.e., 21 to 28 days), followed by one week (i.e., 7 days) or two weeks (i.e., 14 days) of rest in a four or six week cycle (i.e., 28 or 42 day cycle).  See page 14, [0173]. 

    PNG
    media_image7.png
    66
    284
    media_image7.png
    Greyscale

As per Claims 14-17, Zeldis teaches that the compounds of the invention can be administered in combination with such second active agents ([page 7, [0092] to page 9, [0104]), including those genera of active agents specifically recited in Claim 14 (page 7, [0094] and [0098]; page 8, [0101]-[0103]); rituximab as recited in Claim 15 (page 7, [0098]); dexamethasone as recited in Claim 16; and prednisone as recited in Claim 17. See pages 8-9, [0103].
Zeldis teaches that inhibition of TNF-alpha production following LPS-stimulation of human PBMC and human whole blood by 4-(amino)-2-(2,6-dioxo(3-piperidyl))--isoindoline-1,3-dione (Actimid), 3-(4-amino-1-oxo-1,3-dihydro-isoindol- 2-yl)-piperidine-2,6-dione [claimed compound] and thalidomide was investigated in vitro. The IC50s of 4-(amino)-2-(2,6-dioxo(3-piperidyl))-isoindoline-1,3-dione for inhibiting production of TNF-alpha following LPS-stimulation of PBMC and human whole blood were about 24 nM (6.55 ng/mL) and about 25 nM (6.83 ng/mL), respectively.  In vitro studies suggest a pharmacological activity profile for 3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione that is similar to, but at least 200 times more potent than, thalidomide.  See page 18, [0219]).
Zeldis teaches that the IC50's of 3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione for inhibiting production of TNF-alpha following LPS-stimulation of PBMC and human whole blood were 100 nM (25.9 ng/mL) and 480 nM (103.6 ng/mL), respectively.  Thalidomide, in contrast, had an IC50 of 194 M (50.2 g/mL) for inhibiting production of TNF-alpha following LPS-stimulation of PBMC.  In vitro studies suggest a pharmacological activity profile for 3-(4-amino-1-oxo-1,3-dihydro-isoindo- l-2-yl)-piperidine-2,6-dione that is similar to, but 50 to 2000 times more potent than, thalidomide.  It has been shown that the compound is approximately 50-100 times more potent than thalidomide in stimulating the proliferation of T-cells following primary induction by T-cell receptor (TCR) activation.  3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-yl)-pi- peridine-2,6-dione is also approximately 50 to 100 times more potent than thalidomide in augmenting the production of IL-2 and IFN-gamma following TCR activation of PBMC (IL-2) or T-cells (IFN-gamma).  In addition, 3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione exhibited dose-dependent inhibition of LPS-stimulated production of the pro-inflammatory cytokines TNF-.alpha., IL-1beta, and IL-6 by PBMC while it increased production of the anti-inflammatory cytokine IL-10.  See page 18, [0220]).
Zeldis compares the efficacy of the claimed compound, i.e., Revimid, with thalidomide against multiple myeloma cell proliferation and demonstrate that Revimid is more potent than thalidomide against multiple myeloma cell proliferation.  See Figure 1; page 18, [0222].
Zeldis teaches that Revimid was administered in a study in patients with varying types of solid tumors, including malignant melanoma, carcinoma of the pancreas, carcinoid-unknown primary, renal carcinoma, breast carcinoma, and NSCLC.  Patients received 5 mg/day for seven days and subsequently escalated every seven days to 10 mg/day, 25 mg/day, and 50 mg/day for a total of 4 weeks of treatment.  See page 21, [0245].
Zeldis thus teaches the use of the claimed compound for treating cancer, including "various types of lymphoma”, in the doses recited in the instant claims.  Zeldis demonstrates that the claimed compound is significantly more potent that thalidomide in 1) inhibiting production of TNF-alpha following LPS-stimulation of PBMC and human whole blood; 2) stimulating the proliferation of T-cells following primary induction by T-cell receptor (TCR) activation; 3) augmenting the production of IL-2 and IFN-gamma following TCR activation of PBMC (IL-2) or T-cells (IFN-gamma); and 4) inhibiting proliferation of multiple myeloma cells.
Zeldis differs from the instant claims only in that he does not explicitly disclose the treatment of mantle cell lymphoma and he does not disclose the dose of rituximab recited in claim 13.

Teachings of RAJKUMAR ET AL..
	Rajkumar et al. is cited as evidence of prior art knowledge that a) the claimed dosing of lenalidomide was known in the art to be therapeutically effective; b) treatment of previously untreated cancer patients with lenalidomide was known in the art; and c) combinations of lenalidomide were known in the art to be more effective than the same combinations with thalidomide in the treatment of the same patient population.
Rajkumar et al. teach that the combination of thalidomide plus dexamethasone (Thal/Dex) has emerged as an alternative to VAD in newly diagnosed myeloma based on three phase 2 clinical trials and a case-control study. Response rates with Thal/Dex range between 64% and 76%, which are comparable to or better than those obtained with VAD. In a recent randomized trial conducted by the Eastern Cooperative Oncology Group (ECOG), the response rate with Thal/Dex was significantly higher compared with dexamethasone alone, 58% versus 42%, respectively (P = .02). However, grade III or greater nonhematologic toxicities were significantly higher with Thal/Dex compared with dexamethasone alone, 68% versus 43%, respectively.  See page 4050, left column, second paragraph.
Rajkumar et al. teach that lenalidomide (CC-5013) is an analog of thalidomide that has demonstrated significantly more potent preclinical activity compared with thalidomide. It has also shown significant activity in relapsed and refractory myeloma alone and in combination with dexamethasone, with fewer nonhematologic side effects compared with thalidomide. Responses were observed even in patients in whom thalidomide treatment had previously failed. Thus, lenalidomide (Rev)/Dex may be a safer and more effective alternative to Thal/Dex in newly diagnosed myeloma. The goal of this phase 2 clinical trial was to determine the response rate and toxicity of Rev/Dex in patients with previously untreated, newly diagnosed multiple myeloma.  See page 4050, right column, first full paragraph.
Rajkumar et al. report the results of a phase 2 trial using lenalidomide plus dexamethasone (Rev/Dex) as initial therapy for myeloma. Thirty four patients were enrolled. Lenalidomide was given orally 25 mg daily on days 1 to 21 of a 28-day cycle. Dexamethasone was given orally 40 mg daily on days 1 to 4, 9 to 12, and 17 to 20 of each cycle. Objective response was defined as a decrease in serum monoclonal protein level by 50% or greater and a decrease in urine M protein level by at least 90% or to a level less than 200 mg/24 hours, confirmed by 2 consecutive determinations at least 4 weeks apart. Thirty-one of 34 patients achieved an objective response, including 2 (6%) achieving complete response (CR) and 11 (32%) meeting criteria for both very good partial response and near complete response, resulting in an overall objective response rate of 91%. Of the 3 remaining patients not achieving an objective response, 2 had minor response (MR) and one had stable disease. Forty seven percent of patients experienced grade III or higher nonhematologic toxicity, most commonly fatigue (15%), muscle weakness (6%), anxiety (6%), pneumonitis (6%), and rash (6%). Rev/Dex is a highly active regimen with manageable side effects in the treatment of newly diagnosed myeloma. See Abstract.
Rajkumar et al. thus teach that the claimed dosing regimen of lenalidomide was known in the art and therapeutically effective in treating previously non-treated cancer patients.  Rajkumar et al. further teach that lenalidomide (CC-5013) is an analog of thalidomide that has demonstrated significantly more potent preclinical activity compared with thalidomide, even in patients in whom thalidomide treatment had previously failed.

Rajkumar et al., like Zeldis, do not disclose treating mantle cell lymphoma.
Teachings of DRACH ET AL.
	Drach et al. teach that mantle cell lymphoma (MCL) represents a distinct entity within the non-Hodgkin's lymphomas, which is difficult to treat by conventional treatment approaches.  See Abstract.
Drach et al. initiated a phase II clinical trial to evaluate the toxicity and efficacy of rituximab plus thalidomide (R+THAL) in patients (pts) with CD20 positive MCL who relapsed after or did not respond to standard CHOP (or CHOP-like) chemotherapy.  Id.
As per Claim 13, rituximab was administered at 375 mg/m2 on days 1, 8, 15, and 22; THAL was given orally, with a daily dose of 200 mg starting on day 1 and a dose escalation to 400 mg on day 15. THAL was continued after completion of rituximab as maintenance therapy until progression or relapse.  Id.
R+THAL induced an objective response in 10 of 11 pts (91% response rate) (3 CR including the pt who failed to respond to CHOP, 7 PR), and one pt had stable disease. Tumor responses were observed both at nodular and extranodular manifestations of the disease (gastrointestinal tract). Remissions were found to be durable: Time to progression (TTP) in CR pts was 20.5, 17+, and 10+ months, respectively, which was longer than the preceding TTP after chemotherapy (17, 15, and 3 months, respectively). TTP of PR patients was 24+, 18, 17+, 15+, 9+, and 7 months, respectively. Id.
The authors conclude that these results suggest that R+THAL has marked anti-tumor activity and a favorable toxicity profile in pts with relapsed and CHOP resistant MCL. Id.
	
Teachings of KAUFMANN ET AL.
Kaufmann et al. teach that rituximab plus thalidomide has activity in the treatment of relapsed/refractory mantle cell lymphoma.  See Abstract.  
Kaufmann et al. teach that 16 patients were enrolled in the phase 2 study and 15 patients were at relapse and 1 patient was primary refractory to CHOP therapy.  See page 2269, right column, “Patient characteristics”.
Rituximab was intravenously administered in a dose of 375 mg/m2 for 4 weekly doses, thus teaching the limitations of instant claim 13.  See page 2269, right column, “Treatment regimen”.  
Kaufmann et al. teach that objective responses to rituximab plus thalidomide were achieved in 13 of the 16 patients (overall response rate, 81%) and 1 patient achieved stable disease.  Five patients (31%) achieved a complete response.  See page 2270, left column, “Response”.
Kaufmann et al. teach that median progression free survival (PFS) of the 16 patients was 20.4 months as opposed to 12.7 months after the line of chemotherapy preceding rituximab + thalidomide.  See page 2270, right column, “Progression-free and overall survival”.
The combined teachings of Drach et al. and Kaufmann et al. thus provide evidence of prior art knowledge that the immunomodulatory drug thalidomide is effective in the treatment of mantle cell lymphoma, including mantle cell lymphoma refractory to conventional therapy.

Secondary Considerations
Firstly, the only data in the Specification relating to treatment of mantle cell lymphoma with the claimed compound is found in Example 6.1.1, where single-center, open label, Phase I/II study was conducted with Revlimid in combination with rituximab for relapsed or refractory mantle cell lymphoma.  Patients with prior treatment using thalidomide or rituximab, regardless of resistance were eligible.  No statistical data is presented regarding efficacy.  Rather, Applicant merely states that Revlimid is effective in treating mantle cell lymphoma, which is the expected result as discussed supra.
Secondly, Applicant has previously argued unexpected results in the great-great-grandparent application (14/291,364).  In the interest of compact prosecution, the Examiner herein explains why he is not persuaded by Applicant’s evidence.  Applicant cited the Phase II clinical study described in RUAN ET AL. (N. Engl. J. Med., 2015, vol. 373, pages 1835-1844) (Attached) wherein lenalidomide was administered at a dose of 20 mg daily on days 1 through 21 of every 28-day cycle and rituximab was administered once weekly for the first 4 weeks and then once every other cycle to patients with previously untreated mantle cell lymphoma.  The overall response rate among the participants who could be evaluated was 92%, and the complete response rate was 64%; median progression-free survival had not been reached. The 2-year progression-free survival was estimated to be 85%, and the 2-year overall survival 97%. A response to treatment was associated with improvement in quality of life. (Ruan, page 1835, “Results” section.) Applicant argued that one skilled in the art would not have expected lenalidomide to achieve the level of clinical efficacy and safety results in untreated mantle cell lymphoma described in Ruan. 
The Examiner is not persuaded that the results presented in Ruan are unexpected.  The prior art establishes that a combination of thalidomide and rituximab is clinically effective in the treatment of relapsed/refractory mantle cell lymphoma.  See Drach et al. and Kaufmann et al. Drach et al. report a 91% objective response rate and 27% complete responses, while Kaufmann et al. report an 81% objective response and 31% complete responses with a median progression-free survival of 20.4 months and estimated 3-year survival of 75%.  Ruan reports that with lenalidomide and rituximab in previously untreated patients, the overall response rate among the participants who could be evaluated was 92%, and the complete response rate was 64%; median progression-free survival had not been reached. The 2-year progression-free survival was estimated to be 85%, and the 2-year overall survival 97%.  However, a direct comparison cannot be made because Drach et al. and Kaufmann et al. treated relapsed/refractory mantle cell patients, i.e., those who had already been previously treated and relapsed or did not respond to previous chemotherapy, whereas Ruan treated patients who had not been previously treated with chemotherapy.  As such, without any information on the efficacy of thalidomide and rituximab in patients who had not been previously treated with chemotherapy, it cannot reasonably be concluded that the results in Ruan are unexpected. 
The Examiner further refers to Rajkumar et al. (Blood, 2005, vol. 106, no. 13, pages 4050-4053) as evidence that combinations of lenalidomide would be expected to be more effective than combinations with thalidomide.  In this regard, Rajkumar et al. teach that the overall objective response rate in newly diagnosed multiple myeloma patients treated with lenalidomide and dexamethasone was 91% (Abstract).  Response rates with Thal/Dex range between 64% and 76%. In a recent randomized trial conducted by the Eastern Cooperative Oncology Group (ECOG), the response rate with Thal/Dex was significantly higher compared with dexamethasone alone, 58% versus 42%, respectively (P = .02) (page 4050, left column, second paragraph).  Thus, at the time the invention was made there would be an expectation in the art that lenalidomide would be more efficacious than thalidomide when combined with the same second active for treating the same patient population.

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).
Examiner’s Analysis and Determination of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to treat mantle cell lymphoma with 3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione (i.e., Revimid™) in the doses and dosing regimen claimed, both alone and in combination with other active agents.  
One of ordinary skill in the art would have a reasonable expectation that such treatment would be successful because Zeldis explicitly teaches treating the genus of cancer using Revimid™, including "various types of lymphoma” such as non-Hodgkin's lymphoma and B-cell lymphomas.  As disclosed by Applicants and as taught by the cited prior art, mantle cell lymphoma is a form (species) of non-Hodgkin's lymphoma/B-cell lymphoma.  
Zeldis and Rajkumar et al. establish that Applicant did not invent treating cancer with lenalidomide, did not invent the claimed cycling dosing regimen for lenalidomide, and did not invent combining lenalidomide with second active agents for treating cancer.  Indeed, the only difference between Zeldis and Rajkumar et al. and the instant claims is that Zeldis and Rajkumar et al. do not expressly teach treating the species mantle cell lymphoma.  However, the disclosure of Zeldis is not limited to the preferred or express embodiments taught therein.  Indeed, the teachings of Zeldis are not particularly limited to any specific type of cancer as Zeldis expressly teaches and claims treating any and all types of cancer with the immunomodulatory compounds disclosed therein in combination with a second active agent.  See Claim 2.

    PNG
    media_image8.png
    120
    286
    media_image8.png
    Greyscale

Further, the selection of a particular type of cancer not expressly taught in Zeldis for treatment with Revimid is not an act of invention but rather a result of the inferences and creative steps that a person of ordinary skill in the art would employ.
Lenalidomide was known in the art and therapeutically effective in treating previously non-treated cancer patients.  Lenalidomide (CC-5013) was a known analog of thalidomide that has demonstrated significantly more potent preclinical activity compared with thalidomide, even in patients in whom thalidomide treatment had previously failed.  Rajkumar et al. further provide prior art knowledge that combinations of lenalidomide were known in the art to be more effective than the same combinations with thalidomide in the treatment of the same patient population. See Rajkumar et al.
As demonstrated by the cited prior art, thalidomide was known to be effective in the treatment of mantle cell lymphoma, and Zeldis teaches that the claimed compound is significantly more potent that thalidomide in 1) inhibiting production of TNF-alpha following LPS-stimulation of PBMC and human whole blood; 2) stimulating the proliferation of T-cells following primary induction by T-cell receptor (TCR) activation; 3) augmenting the production of IL-2 and IFN-gamma following TCR activation of PBMC (IL-2) or T-cells (IFN-gamma); and 4) inhibiting proliferation of multiple myeloma cells.  Rajkumar et al. teaches that lenalidomide combined with dexamethasone is more effective than thalidomide combined with dexamethasone when used to treat the same patient population (previously untreated multiple myeloma patients).
The skilled artisan would thus have been imbued with a reasonable expectation that Revimid™ administered in the claimed doses and dosing regimen would be effective in treating mantle cell lymphoma given the broad spectrum anticancer of this compound as demonstrated by Zeldis and the already known therapeutic efficacy of thalidomide in treating mantle cell lymphoma.  For example, Revimid™ was more effective than thalidomide in inhibiting the proliferation of multiple myeloma cells in vitro (Fig. 1), was successfully administered to patients having relapsed multiple myeloma (page 20, [0238] to page 21, [0243]), and had a clinical benefit in 13 of 20 patients having malignant melanoma, carcinoma of the pancreas, renal carcinoma, breast cancer, and NSCLC (page 21, [0244]-[0249]), and especially metastatic melanoma (page 22, [0257]-[0258]).  As the immunomodulatory drug thalidomide in combination with rituximab was known to be effective in treating relapsed and refractory mantle cell lymphoma, and combinations of lenalidomide were known to be more effective than combinations of thalidomide when treating the same type of cancer, the skilled artisan would have been imbued with at least a reasonable expectation that the immunomodulatory drug lenalidomide in combination with rituximab would be effective in treating previously untreated mantle cell lymphoma.  Applicant has presented no factual evidence or reasoning to rebut this expectation.	
The combined teachings of Drach et al. and Kaufmann et al. establish thalidomide in combination with rituximab is therapeutically effective in treating relapsed/refractory mantle cell lymphoma.  Substitution of lenalidomide for thalidomide in combination therapy for the same type of cancer was known in the art (Rajkumar et al.). When viewed in light of the teachings of Zeldis and Rajkumar et al., the combined teachings of Drach et al. and Kaufmann et al. provide to the skilled artisan with an expectation that lenalidomide in combination with rituximab would also be effective in treating mantle cell lymphoma.  The skilled artisan need only, using no more than routine experimentation and common sense, predictably substitute lenalidomide for thalidomide in the treatment of mantle cell lymphoma taught in Drach et al. and Kaufmann et al. using the teachings of Zeldis and Rajkumar et al. for the known administration of regimen of lenalidomide.
Response to Arguments
	Applicant argues:

    PNG
    media_image9.png
    300
    692
    media_image9.png
    Greyscale

In response, the Examiner submits that it was acknowledged that Zeldis does not teach treating mantle cell lymphoma, which is precisely why Drach et al. and Kaufmann et al. were cited for their teachings that the immunomodulatory drug thalidomide is effective in the treatment of mantle cell lymphoma, including mantle cell lymphoma refractory to conventional therapy.  Respecting Applicant’s assertion that Zeldis does not teach the dosing regimens claimed, this is factually incorrect as Zeldis explicitly teaches the claimed doses and cyclic dosing regimen. See page 14, [0173].
Applicant argues:

    PNG
    media_image10.png
    82
    672
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    50
    675
    media_image11.png
    Greyscale

	In response, the Examiner submits that it was acknowledged that Rajkumar, like Zeldis, does not teach treating mantle cell lymphoma, which is precisely why Drach et al. and Kaufmann et al. were cited for their teachings that the immunomodulatory drug thalidomide is effective in the treatment of mantle cell lymphoma, including mantle cell lymphoma refractory to conventional therapy.
	Applicant argues:

    PNG
    media_image12.png
    294
    695
    media_image12.png
    Greyscale

	In response, the Examiner submits that Drach was not cited for teachings the daily dosage recited in the instant claims, which is taught by Zeldis.  Applicant’s assertion that one skilled in the art would not have been motivated to decrease the dosage disclosed in Drach to the dosage recited in the instant claims is completely immaterial as Drach is not relied upon for such.  Zeldis explicitly and unequivocally teaches the claimed dosage and dosing regimen of the claimed compound, the dosage of thalidomide taught in Drach is completely immaterial to the present rejection.
	Applicant argues:

    PNG
    media_image13.png
    235
    700
    media_image13.png
    Greyscale

	In response, the Examiner submits that Drach is not relied upon, in any way, shape, or form, for teaching cyclic administration of the claimed compound, which is taught by Zeldis.  The dosing and dosing regimen of thalidomide taught in Drach is completely immaterial to the present rejection.
	Applicant continues similar arguments for Kaufmann (pages 7-8 of Response), arguing that Kaufmann does not teach or suggest the claimed doses or cyclic dosing of the claimed compound.
	In response to such arguments, the Examiner again submits that the dosing and dosing regimen of thalidomide taught in Kaufmann is completely immaterial to the present rejection.
	Applicant argues:

    PNG
    media_image14.png
    204
    693
    media_image14.png
    Greyscale

	In response, the Examiner submits whether the response observed is induced by rituximab, thalidomide, or their combination is immaterial to the present rejection as the instant claims encompass such combination therapy.  The fact that thalidomide combined with rituximab was therapeutically effective provides the requisite reasonable expectation that lenalidomide combined with rituximab would also be therapeutically effective.
	Applicant argues:

    PNG
    media_image15.png
    115
    687
    media_image15.png
    Greyscale

	In response, the combined teachings of Zeldis, Rajkumar, Drach, and Kaufmann clearly suggest the interchangeability between lenalidomide and thalidomide in treating mantle cell lymphoma for the reasons set forth in detail in the rejection.  Applicant has presented not a single shred of factual evidence that contradicts the Examiner’s finding of obviousness.  
	Applicant argues:

    PNG
    media_image16.png
    209
    693
    media_image16.png
    Greyscale

	In response, Applicant has presented no factual evidence supporting his assertion that lenalidomide and thalidomide “have distinct preclinical activity as well as clinical efficacy in the multiple disease setting examined”.  In fact, the factual evidence of record clearly establishes that thalidomide and lenalidomide are both clinically effective, with lenalidomide having fewer side effects.  Applicant’s citation to Hagner et al. and Kronke et al., while noted, have no bearing whatsoever on the claimed invention.  Furthermore, these articles were published 9 years after Applicant’s critical date (August 3, 2006).  As such, a person of ordinary skill in the art at the time of the invention would not have known about these differences between thalidomide and lenalidomide.  
	Applicant next asserts unexpected results, citing studies purported to confirm the efficacy and safety of single-agent lenalidomide in relapsed/refractory mantle cell lymphoma. See Eve et al., 2011, “Efficacy and Safety of Conventional-Dose Lenalidomide Followed By Low-Dose Maintenance Lenalidomide For Relapsed/Refractory Mantle Cell Lymphoma (MCL): Results From a UK Phase II Study,” 11th Triennial International Conference on Malignant Lymphoma, Lugano Switzerland (“Eve I”). See also Furtado et al., 2011, “Lenalidomide Treatment — Safe To Administer to Cytopenic Patients.” 11th Triennial International Conference on Malignant Lymphoma, Lugano Switzerland (“Furtado”).
	In response, whether or not these articles support Applicant’s assertion of unexpected results cannot be ascertained because it is not apparent exactly what result Applicant considers to be unexpected.  For example, it is unclear if it is Applicant’s position that the fact that lenalidomide was effective in treating mantle cell lymphoma is what Applicant considers “unexpected”, because it is the Examiner’s position that this is precisely what a person of ordinary skill in the art would expect.
	Applicant argues that to further illustrate the unexpected benefits of lenalidomide in mantle cell lymphoma, Applicant has compared the clinical results for lenalidomide as a single agent with the results for bortezomib (Velcade®), a therapy approved by the FDA in mantle cell lymphoma for patients who have received at least one prior therapy.
	In response, the Examiner first submits that the treated patients had relapsed or refractory mantle cell lymphoma, which the claims are not limited to.  The Examiner further submits that lenalidomide was administered as a single agent, in a dose of 25 mg/day on days 1-21 of a 28-day cycle, which the claims are also not limited to.  Finally, the overall response (OR) was statistically similar between bortezomib and lenalidomide and in fact the complete response (CR) was also similar in patients who relapsed or progressed after or were refractory to bortezomib.  At bottom, there is nothing at all “unexpected” about the proffered results and even if there were, such results are not commensurate in scope with the claims.
	For the above reasons and those already of record, Applicant’s arguments are not persuasive and the rejection is maintained.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

U.S. Patent No. 7,468,363
Claims 1-2, 4-15, and 18-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, 9-15, 17-24 of U.S. Patent No. 7,468,363 in view of Damaj et al. (Leukemia, 2003, vol. 17, pages 1914-1915).
The claims of the ‘363 patent encompass methods of treating Non-Hodgkin’s lymphoma (Claim 1) and B-cell lymphomas (Claim 10) comprising administering 5 to about 50 mg per day of the instantly claimed compound via oral administration (claim 18), in combination with other active agents (claims 7, 9, 12-13, and 17), and wherein the compound is administered cyclically (Claim 21) in cycles of four to six weeks (Claim 22), wherein one cycle comprises administering the compound for 21 days (3 weeks) followed by 7 days (1 week) of rest (Claim 23), wherein the compound is administered in an amount of from about 5 to about 25 mg per day for 21 days followed by seven days rest in a 28 day cycle (Claim 24).  
The instant claims differ from the claims of the ‘363 patent claims in that the ‘363 patent claims broadly claim treating the genus of Non-Hodgkin’s lymphoma and cutaneous or diffuse large B-cell lymphoma, but do not claim the species of Non-Hodgkin’s/B-cell lymphoma recited in the instant claims, i.e., mantle cell lymphoma.
Damaj et al. teaches that mantle cell lymphoma is an aggressive B-cell lymphoma.  Further, Applicants disclose that mantle cell lymphoma is a type of non-Hodgkin's lymphoma.
Accordingly, it would have been prima facie obvious to use the methods of treating non-Hodgkin’s/B-cell lymphomas as recited in the ‘363 patent claims to treat mantle cell lymphoma as presently claimed.

Response to Arguments
	Applicant argues:

    PNG
    media_image17.png
    147
    694
    media_image17.png
    Greyscale

	In response, the Examiner agrees that non-Hodgkin’s lymphoma is a genus encompassing different lymphomas, of which mantel cell lymphoma is a species.  The Examiner submits that the ‘363 patent broadly encompasses treating the genus of non-Hodgkin’s lymphoma.
	Applicant’s discussion of the teachings of Damaj are immaterial to the basis of the rejection as Damaj is only cited as factual evidence that mantle cell lymphoma is a species of non-Hodgkin’s lymphoma encompassed by the ‘363 patent claims.  The specific dosing regimen of the instant claims is claimed in the ‘363 patent.

U.S. Patent No. 7,893,045
Claims 1-2, 4-15, and 18-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 7,893,045.  
The claims of the ‘045 patent recite methods of treating lymphomas in a human comprising, inter alia, administering the instantly claimed compound (claim 1) to a patient with mantle cell lymphoma (claim 8) via oral administration (claim 14), in the form of a capsule (claim 15), for 21 days followed by seven days of rest in a 28 day cycle (claim 18), in combination with other active agents (claims 21-22), and in combination with rituximab.  
The ‘045 patent teaches that Revlimid and rituximab are administered to patients with, inter alia, mantle cell lymphoma (col. 15, lines 18-28) and rituximab is administered in an amount of 375 mg/m2 intravenous infusion weekly (col. 15, lines 3-17).
The ‘045 patent claims thus anticipate and/or render obvious the claimed method.  The claims of the ‘045 patent encompass treatment of mantle cell lymphoma comprising administration of the claimed compound in combination with rituximab in the doses presently claimed. Note that the “comprising” language of the instant claims allows for additional method steps, including those additional method steps recited in the '045 patent.

Response to Arguments
	Applicant does not traverse the rejection but rather requests it be held in abeyance.
	Requesting an Obviousness-Type double patenting rejection be held in abeyance is not a proper response to such a rejection.  Applicant may either amend the claims to be patentably distinct or file a Terminal Disclaimer.



U.S. Patent No. 8,741,929
Claims 1-2 and 4-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,741,929.  
The claims of the ‘929 patent recite a method of treating mantle cell lymphoma, which comprises (a) administering to a patient having mantle cell lymphoma from about 5 mg to about 25 mg per day of 3-(4-amino-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione or a pharmaceutically acceptable salt or hydrate thereof for 21 days followed by a seven days rest in a 28 day cycle; (b) repeating step (a).  See Claim 1.  The claims of the ‘929 patent also recite a method of  treating mantle cell lymphoma, which comprises (a) administering to a patient having mantle cell lymphoma from about 5 mg to about 25 mg per day of 3-(4-amino-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione or a pharmaceutically acceptable salt or hydrate thereof for 21 days followed by a seven days rest in a 28 day cycle; (b) repeating step (a); (c) administering to the patient a therapeutically effective amount of a second active agent selected from a hematopoietic growth factor, a cytokine, an anticancer agent, an antibiotic, a cox-2 inhibitor, a corticosteroid, rituximab, or a combination thereof for a period of time followed by a period of rest; and (d) repeating step (c), wherein the mantle cell lymphoma is relapsed, refractory, or relapsed and refractory to conventional therapy.  See Claim 11.
Dependent claims of the ‘929 patent recite limitations identical to those recited in the instant claims.  Compare Claims 2-10 and 12-24 of the ‘929 patent to instant claims 2-13 and 15-17. 
The ‘929 patent thus anticipates the instant claims.

Response to Arguments
	Applicant does not traverse the rejection but rather requests it be held in abeyance.
	Requesting an Obviousness-Type double patenting rejection be held in abeyance is not a proper response to such a rejection.  Applicant may either amend the claims to be patentably distinct or file a Terminal Disclaimer.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038